ORDER
PER CURIAM.
John Bushdiecker (Movant) appeals from the motion court’s judgment dismissing without an evidentiary hearing his Rule 29.15 motion to vacate, set aside or correct the judgment or sentence.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The findings and conclusions of the motion court that Movant’s 29.15 motion was not timely filed are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).